Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 1 of 65 PageID #: 8




       EXHIBIT A
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 2 of 65 PageID #: 9

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

  BILLY NELSON,                                 §
                                                §
        Plaintiff,                              §
                                                §
  v.                                            §           CIVIL ACTION NO. _______
                                                §
  PENN NATIONAL GAMING, INC.,                   §           JURY TRIAL DEMANDED
  L’AUBERGE DU LAC HOTEL &                      §
  CASINO; PINNACLE                              §
  ENTERTAINMENT, INC.; PNK LAKE                 §
  CHARLES LLC D/B/A L’AUBERGE                   §
  CASINO and JOHN DOE                           §
                                                §
        Defendants.                             §
                                                §



                         DEFENDANT PNK (LAKE CHARLES) LLC’S
                             INDEX OF MATTERS BEING FILED


       Defendant, PNK (Lake Charles) LLC (“PNK”) files this Index of Matters Being

 Filed pursuant to Local Rule 81 of the Southern District of Texas as follows:

       Exhibit 1:       All Executed Process:

                    •   Return of Service as to Pinnacle Entertainment, Inc.

       Exhibit 2:       All State Court Pleadings:

                    •   Plaintiff’s Original Petition filed March 23, 2020
                    •   PNK’s Special Appearance and Objection to Personal Jurisdiction
                        filed April 20, 2020

       Exhibit 3:       State Court Docket Sheet

       Exhibit 4:       List of all counsel of record, including addresses, telephone
                        numbers, and parties represented.
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 3 of 65 PageID #: 10




         EXHIBIT 1
                           (Executed Process of Service)
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 4 of 65 PageID #: 11

                                                                             Service of Process
                                                                             Transmittal
                                                                             03/30/2020
                                                                             CT Log Number 537470666
    TO:      Karin K Ashford
             Penn National Gaming, Inc.
             825 Berkshire Blvd Ste 200
             Wyomissing, PA 19610-1247

    RE:      Process Served in Texas

    FOR:     PINNACLE ENTERTAINMENT, INC. (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                  Billy Nelson, Pltf. vs. Penn National Gaming, Inc., et al., Dfts. // To: Pinnacle
                                      Entertainment, Inc.
    DOCUMENT(S) SERVED:               -
    COURT/AGENCY:                     None Specified
                                      Case # 20CV0452
    NATURE OF ACTION:                 Personal Injury
    ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
    DATE AND HOUR OF SERVICE:         By Certified Mail on 03/30/2020 postmarked on 03/25/2020
    JURISDICTION SERVED :             Texas
    APPEARANCE OR ANSWER DUE:         None Specified
    ATTORNEY(S) / SENDER(S):          None Specified
    ACTION ITEMS:                     CT has retained the current log, Retain Date: 03/31/2020, Expected Purge Date:
                                      04/05/2020

                                      Image SOP

                                      Email Notification, JIM CUNNINGHAM jim.cunningham@pnkmail.com

                                      Email Notification, Amanda Garber Amanda.Garber@pngaming.com

                                      Email Notification, Karin K Ashford karin.ashford@pngaming.com

                                      Email Notification, REBECCA FINK rebecca.fink@pngaming.com
                                      Email Notification, CAITLIN SCARGLE caitlin.scargle@pngaming.com

    SIGNED:                           C T Corporation System
    ADDRESS:                          1209 N Orange St
                                      Wilmington, DE 19801-1120
    For Questions:                    866-401-8252
                                      EastTeam2@wolterskluwer.com




                                                                             Page 1 of 1 / HS
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
                                        I

    J                 Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 5 of 65 PageID #: 12
f               SERVICE PROVIDERS
               2021 SPENWICK, #518
              HOUSTON, TEXAS 77055
                                            7017 3040 0000 037T ^H37 ;
                                                                                  1
                                                                             —1
                                                                                      1000   75201
                                                                                                          $7.1%
                                                                                  I
                    HTUflN BECEIPT
                      UfOpTEO
        ■>:



    ''n.

                                               Pinnacle Entertainment, Inc. through
                                                  agent CT Corporation System
                                                   1999 Bryan Street, Suite 900
                                                       Dallas, Texas 75201
                                                                                                     i:
                                               ■7B2Di$^4
1                                                                                       it
                                                                                             'O
I     Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 6 of 65 PageID #: 13
                                                                      I         S




                                                                          CITATION

                                                              THE STATE OF TEXAS
                                                               / •«
                                                                                 • \
                                                                                                      > Cause No.: 20-CV-0452
                                                                                                  *           s'   -S
    BILLY NELSON VS. PENN NATIONAL GAMING, INC., ET AL                                 tJ

                                                                                                       405th District Court of Galveston County
                                                                              - . V/

    TO:     Pinnacle Entertainment, Inc.
            Registered Agent CT Corporation System
            1999 Bryan St Suite 900
            Dallas TX 75201



    GREETINGS: YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the Clerk
    who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days from the date you were served this
    citation and petition/motion, a default judgment may be taken against you.


    Said written answer may be filed by mailing same to: District Clerk's Office, 600 59th Street, Suite 4001, Galveston, Texas 77551-2388.
    The case is presently pending before the 405th District Court of Galveston County sitting in Galveston, Texas, and the Original Petition -
    OCA was filed March 23,2020. It bears cause number 20-CV-0452 and see the attached petition/motion for named parties to the suit.

    Issued and given under my hand and the seal of said court at Galveston, Texas, on this the 23rd day of March, 2020.

    Issued at the request of;                                                                         John D. Kinard, District Clerk
    Dennis L Brown                                                                                    Galveston County, Texas
    Dennis L Brown PC
    6750 West Loop South Suite 900                                                                                               ;IS    :
    BellaireTX 77401



                                                                                             By       Valerie Millican, Deputy




               The District Courts of Galveston County, Texas Status Conference Notice
                                                  Please calendar this event
               All Status Conferences will be set for Thursdays (subject to exceptions for county holidays)
             Court Name               Status Conference Time                     Court Phone Number
    10'*’ District Court                     @ 9:00 A.M.            409-766-2230           Fax         409-770-5266
    56**’ District Court                     @   9:30 A.M.          409-766-2226           Fax         409-770-5264
    122"** District Court                    (S) 9:30 A.M.          409-766-2275           Fax         409-770-6265
    212*'’ District Court                    @ 9:00 A.M.            409- 766-2266          Fax         409-765-2610
    405**’ District Court                   @ 10:00 A.M.            409-765-2688           Fax         409-765-2689

                    Date ;06/25/2020 set in the 405th District Court - Judge Jared Robinson
f Case 2:20-cv-01350-JDC-CBW                      Document 1-1 Filed 04/27/20 Page 7 of 65 PageID #: 14
                                                             i




                                                     RETURN OF SERVICE
Case no. 20-CV-0452                                                                  In the 405th District Court
                                           Billy Neison vs. Penn National Gaming, Inc., Et Al


Come to hand on                               at         o'clock       ..m., and executed in                             County,
Texas by delivering to each of the within named party in person, a true copy of the CITATION with the delivery endorsed thereon,
together with the accompanying copy of the Original Petition - OCA at the following times and places, to wit:

To:   Pinnacle Entertainment, Inc.
      Registered Agent CT Corporation System
      1999 Bryan St Suite 900
      Dallas TX 75201


SERVED:                                                    ADDRESS/LOCATION
DATE              TIME                            PLACE, COURSE, AND DISTANCE FROM COURT HOUSE                                    MILEAGE




and NOT executed as to said.above named defendant for the reasons shown below:

The diligence used in finding said within named defendant and the cause or failure to execute this process is for the following

reason:.


  FEES: Serving CITATION and copy $.
                                                           Mileage               miles @ ^               per mile      Total $
 TOTAL FEES AND MILEAGE $


Signed on                    .day of                             ^20.                                                              Officer

                                                                                                                                 County. TX

                                                                                                                  Deputy /Officer Signature


            COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF. CONSTABLE. OR CLERK OF COURT
In accordance with rule 107 (c).The officer or authorized person who serves, or attempts to serve, a citation shall sign the return.
The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable, or clerk of the court
the return shall be signed under penalty of perjury and contain the following statement.

"My name is                                                                                  ., my date of birth is.
                         (First)             (Middle)                   (last)

And my address is
                                                     Street, City, State, Zip, County

                      "I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT."
                                                                                                                                    t

Executed in                                     j County, State of                               , on



           Declarant/Authorized Process Server Signature                                ID# and expiration of certification
  Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 8 of 65 PageID #: 15




          The District Courts of Galveston County, Texas Status Conference Notice

                                       Please calendar this event

          All Status Conferences will be set for Thursdays (subject to exceptions for county holidays)

           Court Name               Status Conference Time                       Court Phone Number
lO'*' District Court                      @ 9:00 A.M.            409-766-2230          Fax      409-770-5266
56'*’ District Court                      @ 9:30 A.M.            409-766-2226          Fax      409-770-5264
122"“^ District Court                     @ 9:30 A.M.            409-766-2275         'Fax      409-770-6265
212*^ District Court                      @ 9:00 A.M.            409- 766-2266         Fax      409-765-2610
405*^ District Court                      @ 10:00 A.M.           409-765-2688          Fax      409-765-2689


                            Date; 06/25/2020 set in the 405th District Court

Case Number:           20-CV-0452

Case Style: Billy Nelson vs. Penn National Gaming, Inc., Et Al

Helpful Information: Please visit our website at
http://www.galvestoncountytx.gov/cic/Pages/default.aspx

FAQ

Forms

Fee Schedules

Remote Access to on-line case record searches

Contact and Mailing information

Passport Services

E Filing Information
                            r*


Helpful Links to Legal Resources and sites

Notice: If this case is filed as an expedited action pursuant to Rule 169 of the Texas Rules of Civil Procedure,
please contact the Court to inform them of the same as soon as possible.




                             JOHN D. KINARD, District Clerk, Galveston County, Texas
        District Clerk Personnel proudly serving our customers, community, and supporting the Judiciary
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 9 of 65 PageID #: 16
  1
                                                                                                   Filed: 3/23/2020 9:27 AM
                                                                                             JOHN D. KINARD - District Clerk
                                                                                                   Galveston County, Texas
                                                                                                    Envelope No. 41844442
                                                                                                             By: Shaiija Dixit
                                                                                                          3/23/2020 9:49 AM
                                              20-CV-0452
                                       CAUSE NO.

      BILLY NELSON                                  §       IN THE DISTRICT COURT OF
           Plaintiff                                §
                                                    §
      V.                                            §
                                                    §
      PENN NATIONAL GAMING, INC.;                   §
      L’AUBERGE DU LAC HOTEL &                      §       GALVESTON COUNTY, TEXAS
      CASINO; PINNACLE                              §
      ENTERTAINMENT, INC.; PNK LAKE                 §
      CHARLES, LLC D/B/A L’AUBERGE                  §Galveston County - 405th District Court
      CASINO; and JOHN DOE                          §
           Defendants                               §                JUDICIAL DISTRICT


                                   PLAINTIFF’S ORIGINAL PETITION

      TO THE HONORABLE JUDGE OF SAID COURT:

              COMES NOW, BILLY NELSON, (“Plaintiff’) complaining against Defendants PENN

      NATIONAL GAMING, INC. (“Penn National ”), L’AUBERGE DU LAC HOTEL &

      CASINO (“L’Auberge”), PINNACLE ENTERTAINMENT, INC. (“Pinnacle”), PNK LAKE

      CHARLES, LLC D/B/A L’AUBERGE DU LAC HOTEL & CASINO (“PNK ”), and JOHN

      DOE for cause of action and would respectfully show to this Honorable Court and Jury the

      following:

                                       I. DISCOVERY CONTROL PLAN

              1.      Plaintiffs intend to conduct discovery under Level 2 of Texas Rule of Civil

      Procedure 190.3 and affirmatively plead that they seek monetary relief of more than $200,000.00

      but not more than $1,000,000.00, including damages, penalties, costs, expenses, pre-judgment

      interest, and attorney’s fees.

                                             II. JURISDICTION

              2.      This court has Jurisdiction over the present suit because the amount in controversy

      exceeds this court’s minimum jurisdictional requirements. Furthermore, although Defendants are


                                                        1
                               Status Conference - 06/25/2020
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 10 of 65 PageID #: 17




    physically located in Louisiana, they have a regular and continuous presence in the State of

    Texas, engaging in steady and purposeful business in this state and at times relevant hereto by

    soliciting regular Texas customers to attend events at their casino. The Plaintiff is a resident of

    Galveston, Galveston County, Texas, and received invitations at his place of residence from

    Defendants to attend events and to stay at the L’Auberge Casino in Lake Charles, Louisiana.

           3.        Venue is proper under Texas Civil Practice and Remedies Code § 15.002 in that

    all or a substantial part of the events or omissions giving rise to Plaintiffs’ causes of action

    occurred in Galveston County, Texas.

                                       III. DEMAND FOR JURY TRIAL

           4.        The Plaintiff makes a written request for a jury pursuant to Texas Rule of Civil

    Procedure 216.

                                              IV. PARTIES

           5.        Plaintiff Billy Nelson is an individual residing at 4202 Avenue T, Galveston,

    Galveston County, Texas, and was a resident of Galveston County, Texas at the time this cause

    of action accrued.    .

           6.        Defendant Penn National Gaming, Inc. is a company with offices in various

    states, including Texas. According to public information, its corporate headquarters are located

    at 825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610. Penn National engages in

    business and commerce in the state of Texas but it has not designated an agent for service of

    process. Accordingly, among the various modes of service of process include service on the

    Texas Secretary of State, which in turn is requested to forward service to CT Corporation, 600

    North 2“** Street, Suite 401, Harrisl5urg, Pennsylvania 17101.




                                                     2
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 11 of 65 PageID #: 18




           7.      L’Auberge Du Lac Hotel & Casino is a party which may be sued in its tradename

    as held out to the public and, although physically located in Louisiana, has a regular and

    continuous presence in the State of Texas, engaging in purposeful business in this state and at

    times relevant hereto, upon information and belief 1900 West Loop South, Suite 150, Houston,

    Harris County, Texas.

           8.      Defendant Pinnacle Entertainment, Inc. is a Delaware Corporation authorized to

    and doing business in the State of Texas. Pinnacle may be served through its registered agent CT

    Corporation System at its registered address of 1999 Bryan St, Suite 900, Dallas, Collin County,

    Texas 75201.

           9.      Defendant PNK Lake Charles, LLC D/B/A L’Auberge du Lac Hotel & Casino is

    a foreign corporation doing business in the State of Texas. PNK may be served through its

    registered agent, CT Corporation System, 3867 Plaza Tower Dr., Baton Rouge, Louisana 70816.

            10.    Defendant John Doe is an unknown individual employed by named Defendants as

    a valet driver at the L’Auberge Casino in Lake Charles, Louisiana on July 26, 2018.

                                       V. FACTUAL BACKGROUND

            11.    On or about July 26, 2018, at the L’Auberge Casino Resort in Lake Charles,

    Calcasieu Parish, Louisiana, Plaintiff Billy Nelson was standing outside of his parked black 2017

    Toyota Tundra, which was located in the valet lane as directed by the head valet for the casino.

            12.    As Plaintiff was leaning into the passenger side of his truck to unload luggage

    from the vehicle. Defendant John Doe, a valet driver employed by the casino, negligently,

    carelessly, and unexpectedly drove through the drop-off lane and struck the passenger door of

    the Plaintiffs vehicle, which then struck the Plaintiff causing injury to his back, both shoulders.

    and the left side of his body.




                                                    3
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 12 of 65 PageID #: 19




             13.   As a direct result of Defendants’ negligence, the Plaintiff has been caused to

    suffer bodily injuries, physical impairment, pain and suffering, mental anguish, medical

    expenses, lost wages, and damage to his vehicle.

            VI. NEGLIGENCE AND GROSS NEGLIGENCE OF DEFENDANTS PENN
                     NATIONAL. L’AUBERGE. PINNACLE. AND PNK

             14.   At all times relevant to the occurrence in question. Defendants Penn National,

    L’Auberge, Pinnacle, and PNK had a duty to exercise reasonable care in the supervision, hiring.

    training and employment of valet driver Defendant John Doe at the L’Auberge Casino.

    Defendants recklessly -failed to exercise reasonable care in hiring, training, supervising and

    retaining valet driver Defendant John Doe by failing to ensure he had the necessary training,

    understanding, and skill one would expect from someone hired as a valet driver. Defendants’

    reckless conduct was a breach of duty and a proximate cause of the injuries sustained by

    Plaintiff.

             15.   Plaintiff would not have been injured had Defendants’ adequately trained and

    supervised valet driver Defendant John Doe. Defendants’ had notice that valet driver Defendant

    John Doe who struck the Plaintiffs truck lacked knowledge of the standards and requirements

    for his work and that he posed a risk or danger to others, yet failed to limit these risks. Liability

    is imputed to Defendants under the doctrine of res ipsa loquitor because the incident could not

    have happened in the absence of Defendants’ negligence and gross negligence.

             16.   Defendants’ acted with reckless disregard for the safety of the public, most

    notably the Plaintiff, by not properly hiring, training, and supervising valet driver Defendant

    John Doe.




                                                     4
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 13 of 65 PageID #: 20




                           VII. NEGLIGENCE OF DEFENDANT JOHN DOE

            17.    On the occasion in question, Defendant John Doe operated a vehicle on behalf of

    co-defendants in a negligent manner and violated the duty he owed to Plaintiff to exercise

    ordinary reasonable and prudent care in the operation of a motor vehicle. Such acts include, but

    are not limited to, the following:

                   1.       Operating the vehicle in a careless and reckless manner, so as to endanger

                            the health and property of Plaintiff;

                   11.      Failing to keep such a lookout as a person of ordinary, reasonable

                            prudence would have kept under the same or similar circumstances;

                   111.     Failing to make a timely use of the steering wheel of the vehicle in order

                            to avoid the collision;

                   IV.      Failing to control the speed of the vehicle he was driving;

                   V.       Failing to take reasonable action to avoid the collision;

                   VI.      Driving more closely to Plaintiffs than an ordinary and prudent person

                            would have done under the same or similar circumstances; and

                   viii.    Colliding with the Plaintiffs’ vehicle.

            18.    Each one of these acts and omissions occurring separately or in combination

    constituted negligence and proximately caused Plaintiffs bodily injuries, physical impairment,

    pain and suffering, mental anguish, lost wages, and vehicle damage.

                    VIII. NEGLIGENCE PER SE OF DEFENDANT JOHN DOE

            19.    Plaintiff will further show that Defendant was negligent per se in violating the

    laws of the State of Louisiana, in particular, LA Rev Stat § 32:58 and § 14:99, by driving

    recklessly and failing to control his vehicle.




                                                       5
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 14 of 65 PageID #: 21




           20.     Defendant John Doe’s unexcused breach of duty imposed by the above-referenced

    statutes proximately caused Plaintiffs bodily injuries, physical impairment, pain and suffering.

    mental anguish, lost wages, and vehicular damage.

                                     IX. RESPONDEAT SUPERIOR

           21.     Defendants are responsible for the actions of Defendant John Doe under the

    doctrine of respondeat superior. Plaintiff Billy Nelson was directly injured after his truck was

    slammed into by an employee for Defendants who was acting in the scope of his employment

    when he committed the acts described above.

                                       X. COMPENSATORY DAMAGES

           22.     Due to his injuries, the Plaintiffs has required medical care, including physical

    therapy, multiple imaging studies, and injections. Plaintiff has been required to pay for and incur

    liability for such care. He will require medical treatment in the future, for which he will be

    required to pay and/or incur liability.

           23.     Due to his injuries incurred as a result of the collision, the Plaintiff now has

    certain physical impairments, disabilities and restrictions that prevent him from engaging in

    activities that he was able to enjoy prior to the accident. Plaintiff hereby sues for the loss of such

    pleasures and the permanent physical impaiiment caused by the negligence of the Defendants.

            24.    Plaintiff has incurred damages for physical pain, suffering, and resulting mental

    anguish and will suffer such ongoing pain, discomfort and mental anguish in the future.

            25.    Plaintiffs also suffered lost wages in the past while undergoing medical treatment

    and rehabilitation, and will, in all probability, continue to suffer a loss of wages and/or loss of

    wage earning capacity in the future.




                                                      6
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 15 of 65 PageID #: 22




                                         XI. RECOVERY OF INTEREST

            27.     Plaintiffs seek and requests recovery of pre and post-judgment interest to the

    extent applicable as provided by law.

                                              XII. RULE 193.7 NOTICE

            28.     Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff gives

    actual notice to Defendants that any and all documents produced by Defendants in response to

    written discovery may be used against Defendants at any pre-trial proceeding and/or trial of this

    matter without the necessity of authenticating the documents.

                                                XIII. PRAYER

            29.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

    cited to appear and answer this lawsuit, and that he has judgment against the Defendants for actual

    damages shown and proven at a trial, exemplary damages, interest to which he is entitled under the

    law, court costs and for all other relief, legal and equitable, to which he is entitled.


                                                              Respectfully submitted.

                                                              DENNIS L. BROWN, P.C.

                                                              /s/Dennis L Brown
                                                              DENNIS L. BROWN
                                                              State Bar No. 03112650
                                                              JUSTIN C. ADKINS
                                                              State Bar No. 24101070
                                                              6750 West Loop South, Suite 900
                                                              Bellaire, Texas 77401
                                                              (713) 623-8999 Telephone
                                                              (713) 623-0756 Facsimile
                                                              Lawoffice@dennislbrown.com

                                                              ATTORNEYS FOR PLAINTIFF




                                                         7
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 16 of 65 PageID #: 23




         EXHIBIT 2
                            (All State Court Pleadings)
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 17 of 65 PageID   #:3/23/2020
                                                                         Filed:    24 9:27 AM
                                                                                         JOHN D. KINARD - District Clerk
                                                                                               Galveston County, Texas
                                                                                                Envelope No. 41844442
                                                                                                        By: Shailja Dixit
                                                                                                    3/23/2020 9:49 AM
                                          20-CV-0452
                                   CAUSE NO.____________________

  BILLY NELSON                  §     IN THE DISTRICT COURT OF
       Plaintiff                §
                                §
  v.                            §
                                §
  PENN NATIONAL GAMING, INC.;   §
  L’AUBERGE DU LAC HOTEL &      §     GALVESTON COUNTY, TEXAS
  CASINO; PINNACLE              §
  ENTERTAINMENT, INC.; PNK LAKE §
  CHARLES, LLC D/B/A L’AUBERGE  § Galveston County - 405th District Court
  CASINO; and JOHN DOE          §
       Defendants               §     _______ JUDICIAL DISTRICT


                               PLAINTIFF’S ORIGINAL PETITION

  TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, BILLY NELSON, (“Plaintiff”) complaining against Defendants PENN

  NATIONAL GAMING, INC. (“Penn National”), L’AUBERGE DU LAC HOTEL &

  CASINO (“L’Auberge”), PINNACLE ENTERTAINMENT, INC. (“Pinnacle”), PNK LAKE

  CHARLES, LLC D/B/A L’AUBERGE DU LAC HOTEL & CASINO (“PNK”), and JOHN

  DOE for cause of action and would respectfully show to this Honorable Court and Jury the

  following:

                                   I. DISCOVERY CONTROL PLAN

          1.      Plaintiffs intend to conduct discovery under Level 2 of Texas Rule of Civil

  Procedure 190.3 and affirmatively plead that they seek monetary relief of more than $200,000.00

  but not more than $1,000,000.00, including damages, penalties, costs, expenses, pre-judgment

  interest, and attorney’s fees.

                                         II. JURISDICTION

          2.      This court has jurisdiction over the present suit because the amount in controversy

  exceeds this court’s minimum jurisdictional requirements. Furthermore, although Defendants are


                                                   1
                          Status Conference - 06/25/2020
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 18 of 65 PageID #: 25




  physically located in Louisiana, they have a regular and continuous presence in the State of

  Texas, engaging in steady and purposeful business in this state and at times relevant hereto by

  soliciting regular Texas customers to attend events at their casino. The Plaintiff is a resident of

  Galveston, Galveston County, Texas, and received invitations at his place of residence from

  Defendants to attend events and to stay at the L’Auberge Casino in Lake Charles, Louisiana.

         3.      Venue is proper under Texas Civil Practice and Remedies Code § 15.002 in that

  all or a substantial part of the events or omissions giving rise to Plaintiffs’ causes of action

  occurred in Galveston County, Texas.

                                    III. DEMAND FOR JURY TRIAL

         4.      The Plaintiff makes a written request for a jury pursuant to Texas Rule of Civil

  Procedure 216.

                                           IV. PARTIES

         5.      Plaintiff Billy Nelson is an individual residing at 4202 Avenue T, Galveston,

  Galveston County, Texas, and was a resident of Galveston County, Texas at the time this cause

  of action accrued.

         6.      Defendant Penn National Gaming, Inc. is a company with offices in various

  states, including Texas. According to public information, its corporate headquarters are located

  at 825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610. Penn National engages in

  business and commerce in the state of Texas but it has not designated an agent for service of

  process. Accordingly, among the various modes of service of process include service on the

  Texas Secretary of State, which in turn is requested to forward service to CT Corporation, 600

  North 2nd Street, Suite 401, Harrisburg, Pennsylvania 17101.




                                                  2
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 19 of 65 PageID #: 26




         7.      L’Auberge Du Lac Hotel & Casino is a party which may be sued in its tradename

  as held out to the public and, although physically located in Louisiana, has a regular and

  continuous presence in the State of Texas, engaging in purposeful business in this state and at

  times relevant hereto, upon information and belief 1900 West Loop South, Suite 150, Houston,

  Harris County, Texas.

         8.      Defendant Pinnacle Entertainment, Inc. is a Delaware Corporation authorized to

  and doing business in the State of Texas. Pinnacle may be served through its registered agent CT

  Corporation System at its registered address of 1999 Bryan St, Suite 900, Dallas, Collin County,

  Texas 75201.

         9.      Defendant PNK Lake Charles, LLC D/B/A L’Auberge du Lac Hotel & Casino is

  a foreign corporation doing business in the State of Texas. PNK may be served through its

  registered agent, CT Corporation System, 3867 Plaza Tower Dr., Baton Rouge, Louisana 70816.

         10.     Defendant John Doe is an unknown individual employed by named Defendants as

  a valet driver at the L’Auberge Casino in Lake Charles, Louisiana on July 26, 2018.

                                      V. FACTUAL BACKGROUND

         11.     On or about July 26, 2018, at the L’Auberge Casino Resort in Lake Charles,

  Calcasieu Parish, Louisiana, Plaintiff Billy Nelson was standing outside of his parked black 2017

  Toyota Tundra, which was located in the valet lane as directed by the head valet for the casino.

         12.     As Plaintiff was leaning into the passenger side of his truck to unload luggage

  from the vehicle, Defendant John Doe, a valet driver employed by the casino, negligently,

  carelessly, and unexpectedly drove through the drop-off lane and struck the passenger door of

  the Plaintiff’s vehicle, which then struck the Plaintiff causing injury to his back, both shoulders,

  and the left side of his body.




                                                   3
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 20 of 65 PageID #: 27




          13.    As a direct result of Defendants’ negligence, the Plaintiff has been caused to

  suffer bodily injuries, physical impairment, pain and suffering, mental anguish, medical

  expenses, lost wages, and damage to his vehicle.

         VI. NEGLIGENCE AND GROSS NEGLIGENCE OF DEFENDANTS PENN
                  NATIONAL, L’AUBERGE, PINNACLE, AND PNK

          14.    At all times relevant to the occurrence in question, Defendants Penn National,

  L’Auberge, Pinnacle, and PNK had a duty to exercise reasonable care in the supervision, hiring,

  training and employment of valet driver Defendant John Doe at the L’Auberge Casino.

  Defendants recklessly failed to exercise reasonable care in hiring, training, supervising and

  retaining valet driver Defendant John Doe by failing to ensure he had the necessary training,

  understanding, and skill one would expect from someone hired as a valet driver. Defendants’

  reckless conduct was a breach of duty and a proximate cause of the injuries sustained by

  Plaintiff.

          15.    Plaintiff would not have been injured had Defendants’ adequately trained and

  supervised valet driver Defendant John Doe. Defendants’ had notice that valet driver Defendant

  John Doe who struck the Plaintiff’s truck lacked knowledge of the standards and requirements

  for his work and that he posed a risk or danger to others, yet failed to limit these risks. Liability

  is imputed to Defendants under the doctrine of res ipsa loquitor because the incident could not

  have happened in the absence of Defendants’ negligence and gross negligence.

          16.    Defendants’ acted with reckless disregard for the safety of the public, most

  notably the Plaintiff, by not properly hiring, training, and supervising valet driver Defendant

  John Doe.




                                                   4
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 21 of 65 PageID #: 28




                         VII. NEGLIGENCE OF DEFENDANT JOHN DOE

         17.     On the occasion in question, Defendant John Doe operated a vehicle on behalf of

  co-defendants in a negligent manner and violated the duty he owed to Plaintiff to exercise

  ordinary reasonable and prudent care in the operation of a motor vehicle. Such acts include, but

  are not limited to, the following:

                 i.       Operating the vehicle in a careless and reckless manner, so as to endanger

                          the health and property of Plaintiff;

                 ii.      Failing to keep such a lookout as a person of ordinary, reasonable

                          prudence would have kept under the same or similar circumstances;

                 iii.     Failing to make a timely use of the steering wheel of the vehicle in order

                          to avoid the collision;

                 iv.      Failing to control the speed of the vehicle he was driving;

                 v.       Failing to take reasonable action to avoid the collision;

                 vi.      Driving more closely to Plaintiffs than an ordinary and prudent person

                          would have done under the same or similar circumstances; and

                 viii.    Colliding with the Plaintiffs’ vehicle.

         18.     Each one of these acts and omissions occurring separately or in combination

  constituted negligence and proximately caused Plaintiff’s bodily injuries, physical impairment,

  pain and suffering, mental anguish, lost wages, and vehicle damage.

                  VIII. NEGLIGENCE PER SE OF DEFENDANT JOHN DOE

         19.     Plaintiff will further show that Defendant was negligent per se in violating the

  laws of the State of Louisiana, in particular, LA Rev Stat § 32:58 and § 14:99, by driving

  recklessly and failing to control his vehicle.




                                                    5
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 22 of 65 PageID #: 29




         20.     Defendant John Doe’s unexcused breach of duty imposed by the above-referenced

  statutes proximately caused Plaintiff’s bodily injuries, physical impairment, pain and suffering,

  mental anguish, lost wages, and vehicular damage.

                                   IX. RESPONDEAT SUPERIOR

         21.     Defendants are responsible for the actions of Defendant John Doe under the

  doctrine of respondeat superior. Plaintiff Billy Nelson was directly injured after his truck was

  slammed into by an employee for Defendants who was acting in the scope of his employment

  when he committed the acts described above.

                                     X. COMPENSATORY DAMAGES

         22.     Due to his injuries, the Plaintiffs has required medical care, including physical

  therapy, multiple imaging studies, and injections. Plaintiff has been required to pay for and incur

  liability for such care. He will require medical treatment in the future, for which he will be

  required to pay and/or incur liability.

         23.     Due to his injuries incurred as a result of the collision, the Plaintiff now has

  certain physical impairments, disabilities and restrictions that prevent him from engaging in

  activities that he was able to enjoy prior to the accident. Plaintiff hereby sues for the loss of such

  pleasures and the permanent physical impairment caused by the negligence of the Defendants.

         24.     Plaintiff has incurred damages for physical pain, suffering, and resulting mental

  anguish and will suffer such ongoing pain, discomfort and mental anguish in the future.

         25.     Plaintiffs also suffered lost wages in the past while undergoing medical treatment

  and rehabilitation, and will, in all probability, continue to suffer a loss of wages and/or loss of

  wage earning capacity in the future.




                                                    6
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 23 of 65 PageID #: 30




                                       XI. RECOVERY OF INTEREST

          27.     Plaintiffs seek and requests recovery of pre and post-judgment interest to the

  extent applicable as provided by law.

                                            XII. RULE 193.7 NOTICE

          28.     Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff gives

  actual notice to Defendants that any and all documents produced by Defendants in response to

  written discovery may be used against Defendants at any pre-trial proceeding and/or trial of this

  matter without the necessity of authenticating the documents.

                                              XIII. PRAYER

          29.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

  cited to appear and answer this lawsuit, and that he has judgment against the Defendants for actual

  damages shown and proven at a trial, exemplary damages, interest to which he is entitled under the

  law, court costs and for all other relief, legal and equitable, to which he is entitled.


                                                            Respectfully submitted,

                                                            DENNIS L. BROWN, P.C.

                                                            /s/ Dennis L. Brown
                                                            DENNIS L. BROWN
                                                            State Bar No. 03112650
                                                            JUSTIN C. ADKINS
                                                            State Bar No. 24101070
                                                            6750 West Loop South, Suite 900
                                                            Bellaire, Texas 77401
                                                            (713) 623-8999 Telephone
                                                            (713) 623-0756 Facsimile
                                                            Lawoffice@dennislbrown.com

                                                            ATTORNEYS FOR PLAINTIFF




                                                       7
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 24 of 65 PageID   #:4/20/2020
                                                                         Filed:    31 2:52 PM
                                                                                                 JOHN D. KINARD - District Clerk
                                                                                                       Galveston County, Texas
                                                                                                        Envelope No. 42419364
                                                                                                                By: Shailja Dixit
                                                                                                            4/20/2020 2:56 PM

                                         CAUSE NO. 20-CV-0452

  BILLY NELSON                                          §                    IN THE DISTRICT COURT
                                                        §
          Plaintiff,                                    §
                                                        §
  v.                                                    §
                                                        §
  PENN NATIONAL GAMING, INC.,                           §             GALVESTON COUNTY, TEXAS
  L’AUBERGE DU LAC HOTEL &                              §
  CASINO, PINNACLE                                      §
  ENTERTAINMENT, INC., PNK LAKE                         §
  CHARLES LLC D/B/A L’AUBERGE                           §
  CASINO and JOHN DOE                                   §
                                                        §                    405th JUDICIAL DISTRICT
          Defendants.                                   §



                     DEFENDANT PNK (LAKE CHARLES), L.L.C.’S
            (INCORRECTLY NAMED AS PINNACLE ENTERTAINMENT, INC. AND
                       L'AUBERGE DU LAC HOTEL & CASINO)
           SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION


          PNK (LAKE CHARLES), L.L.C. ("PNK") incorrectly named herein as PINNACLE

  ENTERTAINMENT, INC. (“PINNACLE”) and alternatively, L'AUBERGE DU LAC HOTEL &

  CASINO (“CASINO”—not a legal entity), (both being improper parties to this lawsuit)

  and one of the Defendants herein hereby files this Special Appearance and Objection to

  Personal Jurisdiction, pursuant to Rule 120a of the TEXAS RULES OF CIVIL PROCEDURE in

  response to the Original Petition filed by Plaintiff BILLY NELSON. Further, PNK

  incorrectly named herein as PINNACLE and CASINO states that each and every statement,

  request, plea, application, or motion by PNK, incorrectly named herein as PINNACLE and

  CASINO or its attorneys of record in this action is hereby made expressly subject to this


  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     1|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 25 of 65 PageID #: 32




  Special Appearance and is to be interpreted in a manner wholly consistent with this

  written objection to the court’s jurisdiction over the person of PNK incorrectly named

  herein as PINNACLE and/or CASINO.

             PNK hereby requests an oral hearing be set to determine this Special

  Appearance.

                                                       I.
                                         SUMMARY OF ARGUMENT

             1.       This special appearance is made to the portion of the proceeding asserted

  by Plaintiff wherein Plaintiff seeks a money judgment for personal injuries he

  purportedly suffered while at the L’Auberge Du Lac Casino in Lake Charles (Calcasieu

  Parish), on or about July 26, 2018—vis-à-vis Respondeat superior. See Plaintiff’s Petition at

  3.

             2.       This Special Appearance is filed prior to a motion to transfer venue or any

  other plea, pleading or motion and is verified by an authorized representative of PNK.

             3.       PNK objects to the jurisdiction of the court over the person or property of

  PNK, itself, and as incorrectly named herein as PINNACLE and CASINO (both improper

  parties to this lawsuit), on the ground that "such party or property is not amenable to

  process issued by the courts of this state.” 1 PNK is a foreign Limited Liability Company

  organized and existing under the laws of the State of Louisiana. At the time of the

  Incident, PNK did not conduct business in Texas within the meaning of the Texas long-




  1
      TEX. R. CIV. P. 120a(1).
  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     2|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 26 of 65 PageID #: 33




  arm statute and lacks minimum contacts that would support exercise of this court's

  jurisdiction over it in any relevant time period.

          4.      Considering the foregoing, personal jurisdiction over PNK (improperly

  named as PINNACLE and CASINO) is lacking, PNK's Special Appearance should be

  granted, and Plaintiff's claims and causes of action against it should be dismissed.

                                                      II.
                                   RELEVANT FACTUAL BACKGROUND


          5.      On or about February 10, 2020, Plaintiff filed an Original Petition

  ("Petition") with this Court naming PINNACLE, CASINO, PNK and others as Defendants.

  (See Petition at ¶¶ 13-20). As a preliminary matter, Plaintiff sued the wrong entities as

  neither PINNACLE nor CASINO exists in the capacity in which they have been sued. Ex.

  A.

          6.      On or about March 23, 2020, Plaintiff filed an Original Petition ("Petition")

  with this Court naming PENN NATIONAL and others as Defendants. (See Petition at ¶¶ 6-

  10).

          7.      Plaintiff alleges that he was injured in the valet lane of the L’Auberge Du

  Lac Casino when a valet driver struck the passenger door of his vehicle as he was

  leaning into the vehicle. See Petition at ¶¶ 11-13.

          8.      In the “Parties” section of the Petition, Plaintiff concedes that (1) PINNACLE

  is a Delaware Corporation (See Ex. A at ¶ 8); (2) L’Auberge Du Lac Casino is merely a

  tradename for a casino physically located in Louisiana (See Ex. A at ¶7); and PNK is a


  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     3|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 27 of 65 PageID #: 34




  “foreign corporation” who “…may be served through its registered agent [located in]

  Baton Rouge, Louisiana….” (See Ex. A at ¶9).

          9.      Plaintiffs vague references alleging this Court has specific and general

  jurisdiction over PNK ignores the fact that the correct legal entity, PNK, does not

  conduct any business in Texas or solicit business in Texas—nor does PINNACLE. CASINO

  is not a legal entity. (Ex. B). Additionally, even if PINNACLE/CASINO were proper

  parties, and they and/or PNK did any of those things, which is expressly denied, such

  contacts are insufficient support specific or general jurisdiction over PNK in this Court.

  These allegations alone do not confer personal jurisdiction over PNK (or PINNACLE and

  CASINO for that matter) in this lawsuit—an issue that was clearly resolved earlier this

  year by the Fifth Circuit in Frank v. PNK (Lake Charles) LLC, 947 F.3d 331, 339 (5th Cir.

  2020)(holding that Texas lacked personal jurisdiction over PNK because “PNK’s Texas

  contacts begin and end with its marketing activities” and that PNK is not carrying on

  any ‘part of its general business’ in Texas).

                                                     III.
                                     SPECIAL APPEARANCE EVIDENCE

          11.      PINNACLE hereby relies on the following evidence, which is incorporated

  herein by reference for all purposes, in support of this special appearance:

                       Exhibit A        Plaintiff’s Original Petition

                       Exhibit B        Affidavit   of    Jerry           Forester,     Authorized
                                        Representative for PNK;

                       Exhibit C        Certificate of Withdrawal of Registration of PNK
                                        from the Texas Secretary of State; and
  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                      4|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 28 of 65 PageID #: 35




                       Exhibit D         Texas Secretary of State Registered Agent Page for
                                         PNK.

                        Exhibit E        Texas Comptroller’s Franchise Tax Account Status
                                         for Pinnacle Entertainment, Inc.

                                                      IV.
                                       ARGUMENT AND AUTHORITIES

                                        The Texas Long Arm Statute

          12.       The Texas long-arm statute authorizes a Texas court to exercise personal

  jurisdiction over a non-resident defendant "doing business" in Texas. 2 Section 17.042 of

  the statute provides some guidance concerning "doing business" and states that it may

  reach as far as federal constitutional requirements will allow. 3 However, federal

  constitutional requirements pertaining to due process limit the power of a Texas court

  to assert personal jurisdiction over a non-resident defendant. 4

          13.       Based on long standing United States Supreme Court precedent, the due

  process is divided into two parts: (1) whether the non-resident defendant has purposely

  established "minimum contacts" with the forum state, and (2) if so, whether the exercise

  of jurisdiction comports with "fair play and substantial justice." 5




  2
    TEX. CIV. PRAC. & REM. CODE ANN. §17.042.
  3
    Id.; Guardian Royal Exch. Assurance v. English China Clays, P.L.C., 815 S.W.2d 223, 226 (Tex. 1991).
  4
    Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 413 (1984).
  5
    Burger King Corp. v. Rudzeqicz, 471 U.S. 462, 475-76 (1985).
  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                        5|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 29 of 65 PageID #: 36




                                            The Federal Due Process Standard

           14.      In re S.A.V., 6 the Texas Supreme Court articulated a three-pronged

  formula to ensure compliance with the federal due process standard. 7 Specifically, the

  Court provided that

           (1) there must be a substantial connection between the non-resident
                defendant and Texas arising from some action or conduct of
                the non-resident defendant purposefully directed toward
                Texas;

           (2) the cause of action must arise out of or relate to the non-
               resident defendant's contacts with Texas, or if not, the non-
               resident defendant's contacts with Texas must be continuing
               and systematic; and

           (3) the assumption of jurisdiction must not offend traditional
               notions of fair play and substantial justice. 8

           15.      Under a minimum contacts analysis, the main query is whether the non-

  resident defendant has purposely availed itself of the privilege of conducting activities

  in the forum state, thus invoking the benefits and protections of the laws of the forum

  state. 9 This ensures that a non-resident defendant will not be hailed into a jurisdiction

  based solely upon "random," "fortuitous," or "attenuated" contacts or the "unilateral

  activity of another party or third person." 10              Minimum contacts analysis is further

  broken down into two categories: (1) general jurisdiction and (2) specific jurisdiction.

  General jurisdiction focuses on the quality of the non-resident defendant's contacts with


  6
    837 S.W.2d 80 (Tex. 1992).
  7
    Id. at 85.
  8
    Id.
  9
    Guardian Royal, 815 S.W.2d at 226.
  10
     Id., (citing, Burger King, 471 U.S. at 472,).
  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     6|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 30 of 65 PageID #: 37




  the forum state to determine whether such contacts are continuous and systematic,

  while specific jurisdiction focuses on whether the non-resident defendant committed

  some act in the forum state to bring about the cause of action against the non-resident

  defendant. 11

       a) Defendant Does Not Have Sufficient "Minimum Contacts" with Texas to
          Support the Exercise of General Jurisdiction.

          16.      If the cause of action is not based on the defendant's specific activities in

  the forum state, as is the case here, the court must possess general jurisdiction over the

  defendant. The minimum contacts inquiry is broader and more demanding when

  general jurisdiction is alleged, requiring a showing of "substantial activities" in the

  forum state. 12 In order to exercise general personal jurisdiction over a non-resident

  defendant, the defendant's contacts with the forum state must be "continuous,

  systematic," and "substantial." 13 General jurisdiction will normally only exist if the

  evidence shows that the defendant engaged in "continuing and systematic activities

  within [Texas] rising to the level of 'substantial' contacts [which] create a general

  business presence within [Texas]." 14




  11
     Id., at 227, 228.
  12
     Schlobohm v. Schapiro, 784 S.W.2d 355, 357 (Tex. 1990).
  13
     See Helicopteros Nacionales de Colombia v. Hall, 446 U.S. 408, 416 (1984); Burger King Corp. v. Rudzewicz,
  471 U.S. 462, 475 (1985); Guardian Royal Exch. V. English China Clays, P.L.C., 815 S.W.2d 223, 228 (Tex. 1991).
  14
     Michel v. Rocket Eng'g Corp., 45 S.W.3d 658, 672 (Tex. App.–Fort Worth 2001, no pet.).
  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                       7|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 31 of 65 PageID #: 38




           17.      Courts have repeatedly emphasized that a high level of contact with the

  forum state is required for general jurisdiction. 15 Plaintiff’s venue allegations on their

  face are insufficient to show such contacts.

           18.      PNK does not file or pay taxes in Texas; does not own or lease property in

  Texas; does not maintain a bank account in Texas; did not enter into a contract with the

  Plaintiff performable in Texas and does not regularly transact business in the State of

  Texas. 16 Furthermore, the acts alleged in the Petition all occurred in the State of

  Louisiana, not in Texas and the Plaintiff admits this. (See Petition at ¶11). Here, there are

  no continuous and systematic contacts alleged or shown between PNK and Texas, and

  without this type of contact, there can be no general jurisdiction. Advertising and

  solicitations are not enough to confer personal jurisdiction. 17

           19.      As noted earlier, neither PINNACLE nor CASINO exist in the capacity in

  which they have been sued by the Plaintiff, and CASINO is not a legal entity at all. The

  correct legal entity is PNK. 18

           20.      PNK does not transact business in the State of Texas nor has PNK

  purposefully committed any acts or omissions in the State of Texas and has no regular,

  systematic or continuous contacts with Texas to warrant the exercise of personal




  15
     See Dalton v. R & W. Marine, 897 F.2d 1359, 1362 (5th Cir. 1990).
  16
     See J.D. Fields & Co. v. IV.II. Streit, Inc., 21 S.W.3d 599, 602 (Tex. App. - Houston [1st Dist.] 2000, no pet. h.);
  Ex. B.
  17
     Frank, 947 F.3d at 339.
  18
     See Ex. B.
  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                               8|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 32 of 65 PageID #: 39




  jurisdiction. 19 Essentially, PNK has no contact with the State of Texas and therefore this

  Court cannot exercise general jurisdiction over it in this lawsuit. 20

       b) Exercise of Personal Jurisdiction Over this Defendant Would Offend Traditional
          Notions of Fair Play and Substantial Justice.

          21.     Because PNK does not have regular, systematic or continuous contact with

  Texas necessary to warrant the exercise of personal jurisdiction, this Court need not

  consider the second part of the due process test – whether the exercise of personal

  jurisdiction would offend traditional notions of fair play and substantial justice.

  Nonetheless, should the Court determine that PNK has purposefully availed itself of the

  benefits and protections of the State of Texas through minimum contacts with the State,

  the Court should further find that it has no personal jurisdiction over PNK because the

  exercise of personal jurisdiction would offend traditional notions of fair play and

  substantial justice.

          22.     In addition to requiring minimum contacts with the forum state, due

  process requires that the exercise of personal jurisdiction over a non-resident defendant

  comply with "traditional notions of fair play and substantial justice." 21 The relationship

  between the defendant and the forum state must be such that it is reasonable to require

  the corporation to defend the particular suit. 22 In evaluating the reasonableness of

  exercising jurisdiction, courts look to the following factors: (1) the burden on the

  defendant; (2) the interests of the forum state; (3) the plaintiff's interests in obtaining her

  19
     See supra FN 17.
  20
     See Ex. B.
  21
     Int' Shoe Co. v. Washington, 326 U.S. 310, 316 (1945); supra FN 17.
  22
     See World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980).
  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     9|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 33 of 65 PageID #: 40




  relief; (4) the judicial system's interests in obtaining the most efficient resolution of

  controversies; and (5) the shared interests of the several states in furthering

  fundamental substantive social policies. 23

             23.      In the present case, it would not be reasonable for PNK, having no

  connection with the State of Texas, to defend a lawsuit in this State. In fact, this very

  issue was already determined by the Fifth Circuit earlier this year. 24 PNK contends that

  it would be a heavy burden should this case continue in Texas. PNK's personnel would

  be forced to travel from Louisiana to Harris County, Texas, for any hearings,

  depositions, and the trial. Furthermore, the Plaintiff has failed to allege any

  jurisdictional facts supporting a basis for jurisdiction in the State of Texas.

                                                             V.
                                                      CONCLUSION

   13.       Defendant PNK (LAKE CHARLES), L.L.C., incorrectly named herein as PINNACLE

  ENTERTAINMENT, INC., and L'AUBERGE DU LAC HOTEL & CASINO respectfully contends

  that this Court does not have personal jurisdiction over it. Furthermore, PNK (LAKE

  CHARLES), L.L.C., incorrectly named herein as PINNACLE ENTERTAINMENT, INC, and

  L'AUBERGE DU LAC HOTEL & CASINO is not amenable to process issued by the courts of

  Texas as it has been shown herein that:

             a. PNK (LAKE CHARLES), L.L.C., is not a citizen of the State of Texas;

             b. PNK (LAKE CHARLES), L.L.C., does not transact business in the State of
                Texas;


  23
       Asahi Metal Indus. V. Super. Ct. of Cal., 480 U.S. 102, 113 (1987).
  24
       Supra FN 17.
  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     10 | P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 34 of 65 PageID #: 41




          c. PNK (LAKE CHARLES), L.L.C., does not maintain a place of business in
             the State of Texas;

          d. PNK (LAKE CHARLES), L.L.C., has no employees working in the state of
             Texas;

          e. PNK (LAKE CHARLES), L.L.C., does not have minimum contact with the
             State of Texas;

          f. PNK (LAKE CHARLES), L.L.C., has had no continuous or systematic
             contacts with the State of Texas; and

          g. PNK (LAKE CHARLES), L.L.C., has not purposely availed itself of the
             privileges and benefits of conducting business in the State of Texas.

   14.    The exercise of jurisdiction by the Court over PNK (LAKE CHARLES), L.L.C.,

  incorrectly named herein as PINNACLE ENTERTAINMENT, INC., and L'AUBERGE DU LAC

  HOTEL & CASINO would offend traditional notions of fair play and substantial justice,

  thereby depriving this Defendant of due process as guaranteed by the Constitution of

  the United States. Defendant, PNK (LAKE CHARLES), L.L.C., incorrectly named herein as

  PINNACLE ENTERTAINMENT, INC., and L'AUBERGE DU LAC HOTEL & CASINO therefore

  respectfully requests that this Special Appearance be in all things sustained and the

  proceedings against Defendant, PNK (LAKE CHARLES), L.L.C., incorrectly named herein

  as PINNACLE ENTERTAINMENT, INC., and L'AUBERGE DU LAC HOTEL & CASINO, be

  dismissed for lack of jurisdiction.




  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     11 | P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 35 of 65 PageID #: 42




                                                    Respectfully submitted,

                                                    MAYER LLP
                                                    4400 Post Oak Boulevard, Suite 2850
                                                    Houston, Texas 77027
                                                    713.487.2000 / Fax: 713.487.2019

                                                    By: s/Kevin P. Riley
                                                        Kevin P. Riley
                                                        State Bar No. 16929100
                                                        kriley@mayerllp.com
                                                        Andrew J. Mihalick
                                                        State Bar No. 24046439
                                                        amihalick@mayerllp.com

                                                           -and-

                                                           Zach T. Mayer
                                                           State Bar No. 24013118
                                                           zmayer@mayerllp.com
                                                           Robin R. Gant
                                                           State Bar No. 24069754
                                                           rgant@mayerllp.com
                                                           750 North Saint Paul Street, Suite 3700
                                                           Dallas, Texas 75201
                                                           214.379.6900 / Fax 214.379.6939

                                                             ATTORNEYS FOR DEFENDANT
                                                             PNK (LAKE CHARLES), L.L.C.,
                                                             (incorrectly named herein as PINNACLE
                                                             ENTERTAINMENT, INC., AND L'AUBERGE
                                                             DU LAC HOTEL & CASINO)




  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     12 | P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 36 of 65 PageID #: 43




                                       CERTIFICATE OF SERVICE

          This is to certify that on the 20th day of April 2020, a true and correct copy of the

  foregoing has been forwarded to all counsel of record as follows:

                                                              E-MAIL
              DENNIS L. BROWN                                 HAND DELIVERY
              JUSTIN C. ADKINS                                FACSIMILE
            DENNIS L. BROWN ,PC                               OVERNIGHT MAIL
       6750 WEST LOOP SOUTH, SUITE 900                        REGULAR, FIRST CLASS MAIL
            BELLAIRE, TEXAS 77401                             E-SERVE AND FILE
        LAWOFFICE@DENNISBROWN.COM                             E-SERVICE (E-FILE)
                                                              CERTIFIED MAIL/RETURN RECEIPT REQUESTED




                                                        s/Andrew J. Mihalick
                                                        Andrew J. Mihalick




  NELSON DEFENDANT PNK (LAKE CHARLES), L.L.C. ("PNK") (INCORRECTLY NAMED HEREIN AS
  PINNACLE ENTERTAINMENT, INC., AND L'AUBERGE DU LAC HOTEL & CASINO)’S
  SPECIAL APPEARANCE AND OBJECTION TO PERSONAL JURISDICTION
                                                                                     13 | P A G E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 37 of 65 PageID #: 44




         EXHIBIT A
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 38 of 65 PageID   #:3/23/2020
                                                                         Filed:    45 9:27 AM
                                                                                         JOHN D. KINARD - District Clerk
                                                                                               Galveston County, Texas
                                                                                                Envelope No. 41844442
                                                                                                        By: Shailja Dixit
                                                                                                    3/23/2020 9:49 AM
                                          20-CV-0452
                                   CAUSE NO.____________________

  BILLY NELSON                  §     IN THE DISTRICT COURT OF
       Plaintiff                §
                                §
  v.                            §
                                §
  PENN NATIONAL GAMING, INC.;   §
  L’AUBERGE DU LAC HOTEL &      §     GALVESTON COUNTY, TEXAS
  CASINO; PINNACLE              §
  ENTERTAINMENT, INC.; PNK LAKE §
  CHARLES, LLC D/B/A L’AUBERGE  § Galveston County - 405th District Court
  CASINO; and JOHN DOE          §
       Defendants               §     _______ JUDICIAL DISTRICT


                               PLAINTIFF’S ORIGINAL PETITION

  TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, BILLY NELSON, (“Plaintiff”) complaining against Defendants PENN

  NATIONAL GAMING, INC. (“Penn National”), L’AUBERGE DU LAC HOTEL &

  CASINO (“L’Auberge”), PINNACLE ENTERTAINMENT, INC. (“Pinnacle”), PNK LAKE

  CHARLES, LLC D/B/A L’AUBERGE DU LAC HOTEL & CASINO (“PNK”), and JOHN

  DOE for cause of action and would respectfully show to this Honorable Court and Jury the

  following:

                                   I. DISCOVERY CONTROL PLAN

          1.      Plaintiffs intend to conduct discovery under Level 2 of Texas Rule of Civil

  Procedure 190.3 and affirmatively plead that they seek monetary relief of more than $200,000.00

  but not more than $1,000,000.00, including damages, penalties, costs, expenses, pre-judgment

  interest, and attorney’s fees.

                                         II. JURISDICTION

          2.      This court has jurisdiction over the present suit because the amount in controversy

  exceeds this court’s minimum jurisdictional requirements. Furthermore, although Defendants are


                                                   1
                          Status Conference - 06/25/2020
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 39 of 65 PageID #: 46




  physically located in Louisiana, they have a regular and continuous presence in the State of

  Texas, engaging in steady and purposeful business in this state and at times relevant hereto by

  soliciting regular Texas customers to attend events at their casino. The Plaintiff is a resident of

  Galveston, Galveston County, Texas, and received invitations at his place of residence from

  Defendants to attend events and to stay at the L’Auberge Casino in Lake Charles, Louisiana.

         3.      Venue is proper under Texas Civil Practice and Remedies Code § 15.002 in that

  all or a substantial part of the events or omissions giving rise to Plaintiffs’ causes of action

  occurred in Galveston County, Texas.

                                    III. DEMAND FOR JURY TRIAL

         4.      The Plaintiff makes a written request for a jury pursuant to Texas Rule of Civil

  Procedure 216.

                                           IV. PARTIES

         5.      Plaintiff Billy Nelson is an individual residing at 4202 Avenue T, Galveston,

  Galveston County, Texas, and was a resident of Galveston County, Texas at the time this cause

  of action accrued.

         6.      Defendant Penn National Gaming, Inc. is a company with offices in various

  states, including Texas. According to public information, its corporate headquarters are located

  at 825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610. Penn National engages in

  business and commerce in the state of Texas but it has not designated an agent for service of

  process. Accordingly, among the various modes of service of process include service on the

  Texas Secretary of State, which in turn is requested to forward service to CT Corporation, 600

  North 2nd Street, Suite 401, Harrisburg, Pennsylvania 17101.




                                                  2
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 40 of 65 PageID #: 47




         7.      L’Auberge Du Lac Hotel & Casino is a party which may be sued in its tradename

  as held out to the public and, although physically located in Louisiana, has a regular and

  continuous presence in the State of Texas, engaging in purposeful business in this state and at

  times relevant hereto, upon information and belief 1900 West Loop South, Suite 150, Houston,

  Harris County, Texas.

         8.      Defendant Pinnacle Entertainment, Inc. is a Delaware Corporation authorized to

  and doing business in the State of Texas. Pinnacle may be served through its registered agent CT

  Corporation System at its registered address of 1999 Bryan St, Suite 900, Dallas, Collin County,

  Texas 75201.

         9.      Defendant PNK Lake Charles, LLC D/B/A L’Auberge du Lac Hotel & Casino is

  a foreign corporation doing business in the State of Texas. PNK may be served through its

  registered agent, CT Corporation System, 3867 Plaza Tower Dr., Baton Rouge, Louisana 70816.

         10.     Defendant John Doe is an unknown individual employed by named Defendants as

  a valet driver at the L’Auberge Casino in Lake Charles, Louisiana on July 26, 2018.

                                      V. FACTUAL BACKGROUND

         11.     On or about July 26, 2018, at the L’Auberge Casino Resort in Lake Charles,

  Calcasieu Parish, Louisiana, Plaintiff Billy Nelson was standing outside of his parked black 2017

  Toyota Tundra, which was located in the valet lane as directed by the head valet for the casino.

         12.     As Plaintiff was leaning into the passenger side of his truck to unload luggage

  from the vehicle, Defendant John Doe, a valet driver employed by the casino, negligently,

  carelessly, and unexpectedly drove through the drop-off lane and struck the passenger door of

  the Plaintiff’s vehicle, which then struck the Plaintiff causing injury to his back, both shoulders,

  and the left side of his body.




                                                   3
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 41 of 65 PageID #: 48




          13.    As a direct result of Defendants’ negligence, the Plaintiff has been caused to

  suffer bodily injuries, physical impairment, pain and suffering, mental anguish, medical

  expenses, lost wages, and damage to his vehicle.

         VI. NEGLIGENCE AND GROSS NEGLIGENCE OF DEFENDANTS PENN
                  NATIONAL, L’AUBERGE, PINNACLE, AND PNK

          14.    At all times relevant to the occurrence in question, Defendants Penn National,

  L’Auberge, Pinnacle, and PNK had a duty to exercise reasonable care in the supervision, hiring,

  training and employment of valet driver Defendant John Doe at the L’Auberge Casino.

  Defendants recklessly failed to exercise reasonable care in hiring, training, supervising and

  retaining valet driver Defendant John Doe by failing to ensure he had the necessary training,

  understanding, and skill one would expect from someone hired as a valet driver. Defendants’

  reckless conduct was a breach of duty and a proximate cause of the injuries sustained by

  Plaintiff.

          15.    Plaintiff would not have been injured had Defendants’ adequately trained and

  supervised valet driver Defendant John Doe. Defendants’ had notice that valet driver Defendant

  John Doe who struck the Plaintiff’s truck lacked knowledge of the standards and requirements

  for his work and that he posed a risk or danger to others, yet failed to limit these risks. Liability

  is imputed to Defendants under the doctrine of res ipsa loquitor because the incident could not

  have happened in the absence of Defendants’ negligence and gross negligence.

          16.    Defendants’ acted with reckless disregard for the safety of the public, most

  notably the Plaintiff, by not properly hiring, training, and supervising valet driver Defendant

  John Doe.




                                                   4
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 42 of 65 PageID #: 49




                         VII. NEGLIGENCE OF DEFENDANT JOHN DOE

         17.     On the occasion in question, Defendant John Doe operated a vehicle on behalf of

  co-defendants in a negligent manner and violated the duty he owed to Plaintiff to exercise

  ordinary reasonable and prudent care in the operation of a motor vehicle. Such acts include, but

  are not limited to, the following:

                 i.       Operating the vehicle in a careless and reckless manner, so as to endanger

                          the health and property of Plaintiff;

                 ii.      Failing to keep such a lookout as a person of ordinary, reasonable

                          prudence would have kept under the same or similar circumstances;

                 iii.     Failing to make a timely use of the steering wheel of the vehicle in order

                          to avoid the collision;

                 iv.      Failing to control the speed of the vehicle he was driving;

                 v.       Failing to take reasonable action to avoid the collision;

                 vi.      Driving more closely to Plaintiffs than an ordinary and prudent person

                          would have done under the same or similar circumstances; and

                 viii.    Colliding with the Plaintiffs’ vehicle.

         18.     Each one of these acts and omissions occurring separately or in combination

  constituted negligence and proximately caused Plaintiff’s bodily injuries, physical impairment,

  pain and suffering, mental anguish, lost wages, and vehicle damage.

                  VIII. NEGLIGENCE PER SE OF DEFENDANT JOHN DOE

         19.     Plaintiff will further show that Defendant was negligent per se in violating the

  laws of the State of Louisiana, in particular, LA Rev Stat § 32:58 and § 14:99, by driving

  recklessly and failing to control his vehicle.




                                                    5
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 43 of 65 PageID #: 50




         20.     Defendant John Doe’s unexcused breach of duty imposed by the above-referenced

  statutes proximately caused Plaintiff’s bodily injuries, physical impairment, pain and suffering,

  mental anguish, lost wages, and vehicular damage.

                                   IX. RESPONDEAT SUPERIOR

         21.     Defendants are responsible for the actions of Defendant John Doe under the

  doctrine of respondeat superior. Plaintiff Billy Nelson was directly injured after his truck was

  slammed into by an employee for Defendants who was acting in the scope of his employment

  when he committed the acts described above.

                                     X. COMPENSATORY DAMAGES

         22.     Due to his injuries, the Plaintiffs has required medical care, including physical

  therapy, multiple imaging studies, and injections. Plaintiff has been required to pay for and incur

  liability for such care. He will require medical treatment in the future, for which he will be

  required to pay and/or incur liability.

         23.     Due to his injuries incurred as a result of the collision, the Plaintiff now has

  certain physical impairments, disabilities and restrictions that prevent him from engaging in

  activities that he was able to enjoy prior to the accident. Plaintiff hereby sues for the loss of such

  pleasures and the permanent physical impairment caused by the negligence of the Defendants.

         24.     Plaintiff has incurred damages for physical pain, suffering, and resulting mental

  anguish and will suffer such ongoing pain, discomfort and mental anguish in the future.

         25.     Plaintiffs also suffered lost wages in the past while undergoing medical treatment

  and rehabilitation, and will, in all probability, continue to suffer a loss of wages and/or loss of

  wage earning capacity in the future.




                                                    6
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 44 of 65 PageID #: 51




                                       XI. RECOVERY OF INTEREST

          27.     Plaintiffs seek and requests recovery of pre and post-judgment interest to the

  extent applicable as provided by law.

                                            XII. RULE 193.7 NOTICE

          28.     Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff gives

  actual notice to Defendants that any and all documents produced by Defendants in response to

  written discovery may be used against Defendants at any pre-trial proceeding and/or trial of this

  matter without the necessity of authenticating the documents.

                                              XIII. PRAYER

          29.     WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be

  cited to appear and answer this lawsuit, and that he has judgment against the Defendants for actual

  damages shown and proven at a trial, exemplary damages, interest to which he is entitled under the

  law, court costs and for all other relief, legal and equitable, to which he is entitled.


                                                            Respectfully submitted,

                                                            DENNIS L. BROWN, P.C.

                                                            /s/ Dennis L. Brown
                                                            DENNIS L. BROWN
                                                            State Bar No. 03112650
                                                            JUSTIN C. ADKINS
                                                            State Bar No. 24101070
                                                            6750 West Loop South, Suite 900
                                                            Bellaire, Texas 77401
                                                            (713) 623-8999 Telephone
                                                            (713) 623-0756 Facsimile
                                                            Lawoffice@dennislbrown.com

                                                            ATTORNEYS FOR PLAINTIFF




                                                       7
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 45 of 65 PageID #: 52




        EXHIBIT B
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 46 of 65 PageID #: 53
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 47 of 65 PageID #: 54
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 48 of 65 PageID #: 55
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 49 of 65 PageID #: 56




           EXHIBIT C
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 50 of 65 PageID #: 57




    Form 608                                                                                                   This space resen1ed      fFlf~ftse,
    (Revised 01/10)
    Submit in duplicate to:                                                                                                In the Office of the
                                                                                                                        Secretary of S~te of Texas
    S~crt:lary of State
    P.O. Box 13697                                                                                                                  JUL 27 2010
    Austin, TX 78711-3697                                Certificate of Withdrawal
    512 463-5555
                                                              of Registration                                           Corporations Section
    FAX: 512 463-5709
    Filin Fee: See instructions

                                                             Entity Information
    I. The name of the foreign filing entity us registered in this state is:
   PNK (Lake Charles}, L.L.C.
   2. The entity is organi1.ed as a: ..;.li:;:.:m.::.:.i::.;:te.;;..d..:.:.li.:...:ab...:..il:..:.:it:...y...:..c.:;.;om.:..:.p!:..:a:;:.:n~y----------------
   3. The entity is organized under the laws of: _L_o_ui_si_an_a_ _ _ _ _ _ __ _ __ _ _ _ __
   4. The dale of registration of the foreign filing entity is: . .;O:;:.:c. ;.to;. :b. :. er:. . l:. . :l. :. ,_20_0:. . 4_ _ _ _ _ _ _ _ __
   5, The file number issued to the entity by the secretary of state is:                                  _0_80_0_4_00_2_6_0_ _ _ _ _ __
   6. The address of the principal office of the foreign filing entity is:
   89 I 8 Spanish Ridge Avenue                                   Las Vegas                                  NV           USA            89148
   Swee/ :4,fdress                                               Ciry                                       S1a1e        Country'       'lip Code

                                                              Service of Process

   7. The foreign filing entity no longer is transacting business or conducting affairs in this state and is
   surrendering its authority to transact business in Texas. The foreign filing entity:
   • revokes the authority of the entity's registered agent in this state to accept service of process; and
   • consents that service of process in any action, suit, or proceeding staling a caust: of action arising
       in this state during the time the foreign filing entity was authorized to transact business in this state
       may be made on the foreign filing entity by serving the secretary of state.
   The address to which the SC(;rclary of state may mail a copy of any process against the foreign filing
   entity is:
    8918 Spanish Ridge Avenue                                    Las Vegas                                  NV           USA            89148
   Ma//i11K Address                                              City                                       St<1l1!      Cu1mtry

                                                         Money Due to the State
   8. Any money due or accrued to the state has been paid or adequate provision has been made for the
   payment of that money.

                                                          Effectiveness of Filing
                                                                {ScleCI cilher A. B. or C.)

   A. 0 This document becomes effective when the document is filed hy the secretary of state.
   B. D This document becomes effective at a later date, which is not more than ninety (90) days from
   the date of signing. The delayed effective date is:

  l'o11n608                                                                  4
                           RECE~VED
                          JUL 27 Z010
                        f .0tary of state.Exhibit                                    "C"
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 51 of 65 PageID #: 58




     C. D This document !Likes effect upon the occurrence ofthe future event or fact, other than the
     passuge of time. The 90th day aller lhe date of signing is: _ _ _ _ _ _ _ _ _ _ _ _ _ __
     The following event or fact will cause the document to take effect in the manner described below:




                                                        Tax Certificate
                                  (Ucq11ired, 1111/l!ss the entity i.~ u /1m!i~n nonprujil corporut/011.)

     0        Attached hereto is a cerlilicate from the comptroller of public accounts that all taxes under Title
              2, Tax Code have been paid.
    0         The entity is a foreign nonprofit corporation and is not required to provide a tax certificate.

                                                            Execution
    The undersigned signs this document subject to the penalties imposed by law for the submission of a
    materially false or fraudulent instrumenl and certifies under penalty of pc~jury that the undersigned is
    authorized under the provisions of law governing the entity to ~xecutc the filing instrument.


     Date:
                                                                PNK (Lokc Chorlcs), L.L.C.
                                                         Dy:    Pinnacle Entertainment, Inc., its Sole Member

                                                                By:




   l'mmc,oa                                                        s
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 52 of 65 PageID #: 59

                                      TEXAS      COMPTROLLER               of   PUSLIC ACCOUNTS
                                                   ·   P.0.8e>~l31UCI •Au•r1w,TX 711711•,31128




                                                               July 26, 2010

   PNK (LAKE CHARLES}, L.L.C,
   3800 HOWARD HUGHES PKWY STE 1800
   LAS ':7EGAS, NV 89169-5921




                                     CERTIFICATE OF ACCOUNT STATUS

   THE STATE OF TEXAS
   COUNTY OF TRAVIS
   I, Susan Combs, Comptroller of Public Accounts of the State of Texas, DO HEREBY
   CERTIFY that according to the records of this office
                                                   PNK (LAKE CHARLES), L.L.C.


   has filed all required reports for taxes administered by the Comptroller
   under Title 2, Tax Code, and taxes reported due on those reports have been
   paid. This certificate must be filed with the Texas Secretary of State to
   legally end the entity's existence in Texas. This certificate is valid
   through May 16, 2011.
   GIVEN UNDER MY HAND AND
   SEAL OF OFFICE in the City of
   Austin, this 26th day of
   July, 2010 A.D.




   Susan Combs
   Texas Comptroller


   Taxpayer number: 10206144528
   File number: 0800400260


   NOTE:: FaUure by registered Texas entitles to legally end existence With Iha Texas Secretarv of State on or before the explratlon of this
          certillcate wlll result In additional franchise tax responsibilities. Texas entitles not registered with 1he Texas Secretary of State and
          all" out-of-slate entitles are responsible for franchise ta,c through the last date ot business in this state.


   Fo11110s-:JOS(Rev,12-tf//1&1
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 53 of 65 PageID #: 60




                         Franchise Tax Account Status
                                 As of: 08/19/201614:31:13 PM



               This Page is Not Sufficient for Filings with the Secretary of State



                              PINNACLE ENTERTAINMENT, INC.

                     Texas Taxpayer Number 19536674914

                                              3930 HOWARD HUGHES PKWY LAS
                              Mailing Address VEGAS, NV 89169~0943

          Right to Transact Business in Texas FRANCHISE TAX ENDED

                           State of Formation DE

              Effective SOS Registration Date 01/19/2007

                      Texas SOS File Number 0800760570

                      Registered Agent Name C T CORPORATION SYSTEM

                                                1999 BRYAN ST., STE. 900 DALLAS, TX
             Registered Office Street Address
                                                75201




                                     Exhibit "E"
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 54 of 65 PageID #: 61




           EXHIBIT D
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 55 of 65 PageID
                                                                       Page 1#:of 62
                                                                                  I




 TEXAS SECRETARY of STATE
 CARLOS H. CASCO$
   UCC    I   Business Organizations               I   Trademarks J Notary I Account      I   Help/Fees   I   Briefcase I Logout
                                                BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY

  FIiing Number:                     800400260                          Entity Type:   Foreign Limited Liability Company (LLC)
  Original Date of Filing:           October 11, 2004                   Entity Status: Withdrawn
  Formation Date:                    N/A
  Tax ID:                            10206144528                        FEIN:            029614452

  Name:                              PNK (LAKE CHARLES}, L.L.C.
  Address:                           3800 HOWARD HUGHES P'IWJY STE 1800
                                     LAS VEGAS, NV 891695921 USA
  Fictitious Name:                    NIA
  Jurisdiction:                      LA, USA
  Foreign Formation                  November 10, 1999
  Date:

                                                                                                                           ASSOCIATED
    REGISTERED AGENT                FILING HISTORY                             MANAGEMENT         ASSUMED NAMES             ENTITIES
   Nemu                                                              Address                                       lnac;tlve Date
   Surv11 S11cr11tary of Statu for mailing to                        6916 Spanish Ridge Avenue
                                                                     Las Vegas, NV 89148 USA


   Order      I I Return to S~arch j

  Instructions:
   " To place an order for additional information about a filing press the 'Order' button.




                                                             Exhibit "D"                                                            9/2/2016
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 56 of 65 PageID #: 63




            EXHIBIT E
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 57 of 65 PageID #: 64



TEXAS SECRETARY of STATE
RUTH R. HUGHS
                                           BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
Filing Number:                   800400260                        Entity Type:   Foreign Limited Liability Company (LLC)
Original Date of Filing:         October 11, 2004                 Entity Status: Withdrawn
Formation Date:                  N/A
Tax ID:                          10206144528                      FEIN:             029614452
Name:                            PNK (LAKE CHARLES), L.L.C.
Address:                         3800 HOWARD HUGHES PKWY STE 1800
                                 LAS VEGAS, NV 891695921 USA
Fictitious Name:                 N/A
Jurisdiction:                    LA, USA
Foreign Formation                November 10, 1999
Date:

                                                                                                                ASSOCIATED
  REGISTERED AGENT             FILING HISTORY          NAMES            MANAGEMENT          ASSUMED NAMES        ENTITIES

 Name                                                          Address                                  Inactive Date
 Serve Secretary of State for mailing to                       8918 Spanish Ridge Avenue
                                                               Las Vegas, NV 89148 USA


 Order        Return to Search




Instructions:
    To place an order for additional information about a filing press the 'Order' button.




                                                          Exhibit "D"
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 58 of 65 PageID #: 65




         EXHIBIT 3
                            (State Court Docket Sheet)
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 59 of 65 PageID #: 66
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 60 of 65 PageID #: 67
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 61 of 65 PageID #: 68
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 62 of 65 PageID #: 69
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 63 of 65 PageID #: 70




         EXHIBIT 4
                           (List of All Counsel of Record)
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 64 of 65 PageID #: 71




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

   BILLY NELSON,                                §
                                                §
          Plaintiff,                            §
                                                §
   v.                                           §          CIVIL ACTION NO. _______
                                                §
   PENN NATIONAL GAMING, INC.,                  §           JURY TRIAL DEMANDED
   L’AUBERGE DU LAC HOTEL &                     §
   CASINO; PINNACLE                             §
   ENTERTAINMENT, INC.; PNK LAKE                §
   CHARLES LLC D/B/A L’AUBERGE                  §
   CASINO and JOHN DOE                          §
                                                §
          Defendants.                           §
                                                §



                         DEFENDANT PNK (LAKE CHARLES) LLC’S
                            LIST OF ALL COUNSEL OF RECORD


         Defendant, PNK (Lake Charles) LLC (“PNK”), files this List of Counsel pursuant

  to Local Rule 81 of the Southern District of Texas as follows:

         A list of all counsel of record, including addresses, telephone numbers and parties

  represented.

         Counsel for Plaintiff Billy Nelson
         c/o Dennis L. Brown and
         Justin C. Adkins
         DENNIS L. BROWN, PC
         6750 West Loop South, Suite 900
         Bellaire, Texas 77401
         713.623.8999
         E-Mail: Lawoffice@dennislbrown.com
Case 2:20-cv-01350-JDC-CBW Document 1-1 Filed 04/27/20 Page 65 of 65 PageID #: 72




        Counsel for Defendant PNK (Lake Charles) LLC
        c/o Kevin P. Riley, Attorney-in-Charge
        Andrew J. Mihalick
        MAYER LLP
        4400 Post Oak Parkway, Suite 2850
        Houston, Texas 77027
        713.487.2000/ FAX 713.487.2019
        Email: kriley@mayerllp.com
        amihalick@mayerllp.com
